16-23721-shl          Doc 48      Filed 09/14/20 Entered 09/14/20 13:00:58                                         Main Document
                                                Pg 1 of 3
                        CUSHNER & ASSOCIATES, P.C.
           399 Knollwood Road, Suite 205 • WHITE PLAINS, NEW YORK 10603
        PHONE (914) 600-5502 • FAX (914) 600-5544 • www.cushnerlegal.com
  Todd S. Cushner**                                                                                    Charles A. Higgs, Of Counsel
  James J. Rufo***

                          **Admitted NY, NJ, USDNJ, SDNY and EDNY *** Admitted NY, SDNY, EDNY, NDNY and WDNY




                                                                                                       September 14, 2019

  VIA ECF
  Honorable Sean H. Lane
  United States Bankruptcy Court
  Southern District of New York
  300 Quarropas Street
  White Plains, New York 10601


           Re:        In re: Lotus N. Gates, Chapter 13 Case No. 16-23721(SHL)
                      Case Status Report – Motion to Dismiss on September 23, 2020

  Dear Judge Lane:

         The law firm of Cushner & Associates, P.C. represents the debtor Lotus N. Gates (the
  “Debtor”) in the above referenced matter.

          On July 10, 2020 the Chapter 13 Trustee filed a Motion to Dismiss with the
  hearing scheduled on July 29, 2020. At the hearing the Chapter 13 Trustee addressed that the
  debtor had defaulted under the terms of the plan in the amount of $12,420.

          Upon information and belief, the Debtor has become current with the defaulted
  amount of $12,420 stated under the terms of the plan. (see attached confirmation of same).
  The Debtor respectfully requests the Motion to Dismiss be withdrawn. Thank you for your
  attention to this matter.

                                                                                           Respectfully yours,

                                                                                           /s/ Todd S. Cushner
                                                                                           Todd S. Cushner, Esq.
                                                                                           Attorney for the Debtor
  9/14/2020    16-23721-shl        Doc 48       Filed 09/14/20 Entered    09/14/20
                                                                 Case Summary | NDC 13:00:58                Main Document
                                                              Pg 2 of 3
Case Number 1623721
Debtor Information
Debtor 1       LOTUS GATES                                                              Status
Debtor 2
                                                                                        Data Last Updated      Sep 10, 2020

Trustee Information
                                                                                        Total Paid into Plan   $109,829.00
Trustee        Krista M. Preuss

                                                                                        Petition Filed on   Dec 15, 2016




                                                                                        Debtor's Latest

                                                                                        Payments

                                                                                        CASHIER CHECK 6893         $2,827.00    08/17/2020



                                                                                        CASHIER CHECK 2262         $2,920.00    07/28/2020



                                                                                        CASHIER CHECK 2243         $10,000.00    07/21/2020




 CASE INFORMATION

Case Number                    1623721                                     Filing Fee in Plan      $0.00
Case Status                    ACTIVE                                      Filing Fee Paid to      $0.00
                                                                           Date
NDC Case Status                Active-Open
                                                                           Date Petition Filed     12/15/2016
Last Receipt Date              08/17/2020
                                                                           Date Plan Filed
Last Receipt Amount            $2,827.00
                                                                           First 341 Meeting       02/10/2017
Last Disbursement Date         08/31/2020                                  Date
Total Paid into Plan           $109,829.00                                 Date Case               07/04/2018
Total Paid to all Parties      $109,829.00                                 Confirmed
Total Paid to Creditors        $101,152.02                                 Date Case Closed
Proposed Length Of Plan


 TRUSTEE INFORMATION                                                 JUDGE/ATTORNEY INFORMATION

Trustee Name           Krista M. Preuss                             Judge Name            Sean H. Lane
Trustee City           White Plains, NY                             Court District
Amount Paid to Date    $5,702.12                                    Court Division
                                                                    Region
 DEBTOR INFORMATION                                                 Attorney Name         CUSHNER &
                                                                                          ASSOCIATES, P.C.
Debtor 1                          Debtor 2                          Attorney Phone        9146005502
                                                                    Attorney Fee in       $7,722.95
Debtor        LOTUS               Debtor                            Plan
Name          GATES               Name                              Attorney Paid to      $7,722.95
AKA                               AKA                               Date
DBA                               DBA                               Attorney Fee Paid     $0.00
                                                                    Outside Plan



  https://www.ndc.org/a/portfolio/case-summary?c=WPLN-1623721                                                                                 1/2
  9/14/2020   16-23721-shl         Doc 48       Filed 09/14/20 Entered    09/14/20
                                                                 Case Summary | NDC 13:00:58   Main Document
                                                              Pg 3 of 3
Payroll                           Payroll
Deduction                         Deduction
Amt                               Amt
Payroll                           Payroll
Deduction                         Deduction
Frequency                         Frequency


                         PLAN STEPS                                                 COURT DOCKET


START DATE    END DATE      NUMBER OF PAY PERIODS                 PAYMENT AMOUNT                   PAYMENT FREQUENCY


01/2017       11/2017       11                                   $1,715.00                         MONTHLY

12/2017                                                          $2,827.00                         MONTHLY




  https://www.ndc.org/a/portfolio/case-summary?c=WPLN-1623721                                                          2/2
